United States Court of Appeals
                                                                 Fifth Circuit
                                                              F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                    July 8, 2004

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-60671
                          Summary Calendar



DILSHAD NOORANI,

                                      Petitioner,

versus

JOHN ASHCROFT, U.S. ATTORNEY GENERAL,

                                      Respondent.

                        --------------------
               Petition for Review of an Order of the
                    Board of Immigration Appeals
                         BIA No. A72 417 883
                        --------------------

Before JONES, DENNIS, and CLEMENT, Circuit Judges.

PER CURIAM:*

     Dilshad Noorani petitions this court for review of the Board

of Immigration Appeals’s (BIA) decision affirming the Immigration

Judge’s order denying her application for cancellation of removal

pursuant to 8 U.S.C. § 1229b(b)(1).    Noorani contends that her

removal from this country will cause her child undue hardship.

This court lacks jurisdiction to review the merits of Noorani’s

petition because the determination of this matter is subject to

the discretion of the Attorney General.      8 U.S.C. §§ 1229b(b)(1),


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                          No. 03-60671
                               -2-

1252(a)(2)(B); see Bravo v. Ashcroft, 341 F.3d 590, 592 (5th Cir.

2003); Camey-Miranda v. Ashcroft, No. 02-60971, 2004 WL 556934

(5th Cir. Mar. 23, 2004) (unpublished).   Accordingly, the

petition for review is DISMISSED.